 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT

 7                                EASTERN DISTRICT OF CALIFORNIA

 8

 9   DAVID WEISSER,                                    )   Case No. 1:18-cv-01746-LJO-SKO
                                                       )
10                          Plaintiff,                 )   ORDER RE STIPULATION FOR
                                                       )   DISMISSAL OF DEFENDANT’S
11   v.                                                )   SEVENTH AND TWENTY-THIRD
                                                       )   AFFIRMATIVE DEFENSES
12   CITY OF FOWLER,                                   )
                                                       )   (Doc. 12)
13                          Defendant.                 )
                                                       )
14                                                     )
                                                       )
15

16           The Court is in receipt of the parties’ “Stipulation of Dismissal as to Defendant’s Seventh and

17   Twenty-Third Affirmative Defense.” (Doc. 12.)          Pursuant to the stipulation, the Court hereby

18   DISMISSES Defendant’s Seventh and Twenty-Third affirmative defenses (see Doc. 1-2) with

19   prejudice. In addition, as also stipulated by the parties, Defendant’s Answer, Page 1, Lines 19-20 is

20   amended to read “Plaintiff DAVID WEISSER.”

21

22   IT IS SO ORDERED.
23
          Dated:   April 15, 2019                           /s/ Lawrence J. O’Neill _____
24                                                UNITED STATES CHIEF DISTRICT JUDGE

25

26
27

28

29

30
